Citation Nr: 1632351	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  05-23 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) from August 5, 2002 to June 7, 2005.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability prior to June 8, 2005.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.

These matters come before the Board of Veterans' Appeals  (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, from June 4, 2003.

In November 2005, the RO assigned an initial 50 percent disability rating for PTSD, from June 8, 2005.

The Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  An informal hearing conference with a DRO was conducted in April 2007 in lieu of a formal hearing and a report of that conference is associated with the file.

In March 2010, a DRO assigned an effective date of August 5, 2002 for the grant of service connection for PTSD.

In September 2010, the Board awarded an initial 50 percent disability rating, for the period from August 5, 2002, and denied entitlement to an initial rating higher than 50 percent, for the period beginning June 8, 2005, for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In June 2011, the Court set aside the Board's September 2010 decision, in part, and remanded the case for readjudication in compliance with directives specified in a May 2011 Joint Motion filed by counsel for the Veteran and VA.

The Board remanded the issue of entitlement to an initial rating higher than 50 percent for PTSD and the inferred issue of entitlement to a TDIU (see Rice v. Shinseki, 22 Vet. App. 447 (2009)) in October 2011 for further development.  

In a July 2012 decision, a DRO assigned an initial 70 percent disability rating for PTSD, from June 8, 2012.

In December 2012, the Board denied entitlement to an initial rating higher than 50 percent for PTSD during the period from August 5, 2002 to June 7, 2005.  An initial 70 percent rating for PTSD was awarded, from June 8, 2005, and the issue of entitlement to a TDIU was remanded for further development.  The Veteran appealed the Board's decision to the Court.

In June 2013, the Court set aside the Board's December 2012 decision, in part, and remanded the case for readjudication in compliance with directives specified in a May 2013 Joint Motion filed by counsel for the Veteran and VA.  The parties to the Joint Motion specified that they only sought remand as to that portion of the Board's decision that denied entitlement to an initial rating higher than 50 percent for PTSD during the period from August 5, 2002 to June 7, 2005.  The Joint Motion did not pertain to the Board's award of an initial 70 percent rating for PTSD during the period from June 8, 2005.

The Board again denied entitlement to an initial rating higher than 50 percent for PTSD during the period from August 5, 2002 to June 7, 2005 by way of a February 2014 decision.  The issue of entitlement to a TDIU was again remanded for further development.  The Veteran appealed the Board's decision to the Court.

In February 2016, the Court set aside the Board's February 2014 decision, in part, and remanded the case for readjudication in compliance with directives specified in a February 2016 Joint Motion filed by counsel for the Veteran and VA.  

In April 2016, the RO awarded a TDIU, from June 8, 2005.  The Veteran's initial claim of service connection for PTSD was received on August 5, 2002, there is evidence that he was unemployed during the entire period from August 5, 2002 to June 8, 2005 and that such unemployment may have been due to his service-connected PTSD, and he has claimed entitlement to a TDIU during the period prior to June 8, 2005.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the issue of entitlement to a TDIU during the period prior to June 8, 2005 remains on appeal before the Board.  See Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001); Rice, 22 Vet. App. at 447.


FINDINGS OF FACT

1.  From August 5, 2002 to June 7, 2005, the Veteran's PTSD was manifested by impaired sleep, "numbing feelings," nightmares, poor communication skills, poor anger management skills, irritability, intrusive thoughts, impaired impulse control, depression, anxiety, low energy level, lack of enjoyment, social isolation, a euthymic mood, an impaired affect, and occasional auditory hallucinations; Global Assessment of Functioning (GAF) scores of 70 were assigned and there were not deficiencies in most of the areas of work, school, family relations, judgment, thinking, or mood.

2.  The Veteran is only service-connected for PTSD; his PTSD is rated 50 percent disabling during the period from August 5, 2002 to June 7, 2005.

3.  Prior to June 8, 2005, the Veteran's service-connected PTSD alone did not preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 50 percent for PTSD, from August 5, 2002 to June 7, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for a TDIU due to service-connected disability prior to June 8, 2005 have not been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The appeal for a higher initial rating for PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

As for the claim for a TDIU, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO notified the Veteran of the evidence needed to substantiate his claim for a TDIU by way of a March 2006 letter.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the March 2006 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, all pertinent service personnel records, Social Security Administration (SSA) disability records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected PTSD and to obtain information as to its impact upon his employability.  

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will award entitlement to a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).
The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In this case, medical records dated from January 1985 to April 1990, "Veteran's Application for Compensation or Pension" forms (VA Form 21-526) dated in January 1982 and May 1985, a September 1985 "Income-Net Worth and Employment Statement" form (VA Form 21-527), the Veteran's testimony during a March 1986 hearing at the RO, and his SSA disability records reflect that he received a GED certification and that following service he was employed as a delivery truck operator and performed some light mechanical work.  He injured his back at work in December 1984, was unable to continue working following his injury, and reported during the March 1986 hearing that he was prevented from performing his prior employment due to his back disability, his inability to get along with people, and his nerves.  He had been employed with the same employer for approximately 2 years at the time of his injury.  

The Veteran was initially denied SSA disability benefits in February 1985 and an "Explanation of Determination" form (Form SSA-4268-U4) which accompanies the denial indicates that the Veteran reported that he was unable to work due to his back injury.  He was subsequently awarded SSA disability benefits in May 1986 on the basis of status post herniated nucleus pulposis.  The SSA decision explained that the Veteran had filed his SSA disability claim on the basis of his back disability and that he had also identified hypertension as an additional impairment.  He also reported to SSA that his blood pressure and "nerves" were well controlled, but that he continued to experience severe low back pain.  The SSA determined that the Veteran became disabled as of December 1984 as the result of a back injury at work, that his high blood pressure and "nerves" were "well-controlled and pose[d] no problems either individually or in combination with one another," and that the Veteran's "musculoskeletal impairment render[ed] him incapable of performing work at any exertional level."

VA treatment records dated from August 2002 to May 2005 include reports of impaired sleep, "numbing feelings", nightmares, poor communication skills, poor anger management skills, irritability, intrusive thoughts of combat, depression, anxiety, low energy levels, and lack of enjoyment in activities.  The Veteran was divorced from his second wife, lived alone, and had 2 daughters, 1 step daughter, and 8 siblings.  His first marriage lasted for 8 years and ended due to the Veteran's anger problems and his second marriage lasted for 7 years and ended due to his problems.  He was a loner, did not like to socialize with others, and preferred to stay to himself and watch television.  

Moreover, a notation that the Veteran was estranged from most of his family is included in a September 2003 VA social work initial assessment note, but the remainder of the treatment records indicate that his relationship with his family was "fair," that he had a "supportive family," and that he was "doing well."  He was close with his stepdaughter and saw her almost every week, one of his other daughters lived in Puerto Rico, he did not get along with his other daughter "due to financial issues," and he was "somewhat close" to his siblings.  He occasionally played dominoes with his brother, his brother checked on him a few times per month, and he had a girlfriend who he saw 2 to 3 times per week at the time of a September 2004 VA mental health evaluation.  He worked at several jobs following service and his longest job was as a truck driver for two years.  He had not worked since 1984 due to a back disability.

Examinations revealed that the Veteran's mood was euthymic, mildly depressed, and anxious and that his affect was blunt/constricted/congruent to mood.  He was neatly dressed, his behavior was normal/appropriate to the situation, he was friendly and cooperative, he exhibited normal eye contact, his appetite and energy level were normal, he did not experience any tics, abnormal involuntary movements, psychomotor retardation, or hyperactivity, and his speech was logical, clear, coherent, and relevant and was of normal rate and tone.  There was no overt suicidal/homicidal ideation, overt visual hallucinations, or delusional thinking, the Veteran was fully oriented, his attention, concentration, and memory function were all intact, and insight and judgement were both good/fair.  He reported occasional auditory hallucinations at the time of the September 2004 VA mental health evaluation, but he otherwise denied hallucinations during other evaluations.  The Veteran was diagnosed as having PTSD and depressive disorder not otherwise specified (NOS) and GAF scores of 70 were provided, indicative of mild impairment.

The report of a VA psychiatric examination dated on June 29, 2005 indicates, in pertinent part, that the Veteran reported that he had a history of fistfights with his last fight occurring "about a month ago."  He did not get into too many arguments, but he had previously fought because his neighbor's children were throwing things in his yard and he told his neighbor to keep the children out of his yard.  He experienced legal trouble "lots of times for fighting," was last charged "about a year ago," and went to jail at that time.  He was unemployed and last worked in December 1984.  He worked for his last employer for approximately "a couple of years" and he initially indicated that his job ended because he "got sick."  However, he then reported that his PTSD symptoms did affect him at work because he did not want to take orders and had trouble with coworkers and supervisors and that he "got fired because [he] was missing work" and that he missed work approximately 6 to 7 times in about a month.  

Overall, the Veteran indicated that his "PTSD symptoms [were] getting worse."  Such symptoms included, but were not limited to: worsening/increased nightmares; flashbacks; avoidance of thoughts and feelings; avoidance of places, people, and activities; restricted range of affect; foreshortened perspective of the future; irritability or outbursts of anger; and numbness of feelings.  The examiner who conducted the June 2005 VA examination concluded that the Veteran's PTSD symptoms had a moderate to severe impact on his occupational functioning due to his reduced tolerance for frustration, history of interpersonal conflicts, inconsistent attendance at work, difficulties concentrating, reduced motivation, alleged psychotic symptoms, and interpersonal wariness.

The Veteran reported on a January 2006 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) that he was employed as a driver for a supply company (L. Supply) from 1982 to December 1984 and that he was unable to secure or follow any substantially gainful occupation due to both his PTSD and back disability.  A June 2006 "Request for Employment Information in Connection with Claim for Disability Benefits" form (VA Form 21-4192) which was submitted by L. Supply confirms that the Veteran was employed with that company from 1983 to 1984.  The Veteran subsequently reported on a February 2009 VA Form 21-8940 that he was employed as a forklift operator for H. & T. from February 1981 to May 1983 (during which time he lost time from work due to fighting), that he was employed as a driver and warehouse worker with L. Supply from December 1983 to December 1984, that he was fired from L. Supply, and that he was prevented from securing or following any substantially gainful occupation due solely to his PTSD.

The Veteran reported during a September 2011 psychiatric evaluation with J.E. Cooper, Ph.D. that following service, he mostly worked in warehouses and that he "seldom maintained a job for very long because he would get fired due to his behavior" (i.e., cussing and fighting).  He was "usually only able to maintain a job for only a few months before being fired for his problematic behavior in the workplace" and he last worked in December 1984.  Also, he had experienced hypervigilance ever since his in-service trauma.

Dr. Cooper specifically addressed the Veteran's functional level from January 2002 to June 2005.  He indicated that the Veteran's VA medical providers reported symptoms of sleep disturbance, nightmares, and anger and that the Veteran reported lack of motivation and diminished concentration and capacity for memory.  The examiner who had conducted the June 2005 VA examination opined that the Veteran's symptoms had produced a moderate to severe negative impact on his occupational functioning.  This indicated that it was likely ("more likely than not") that the appropriate disability rating for the Veteran during the time period from January 2002 to June 2005 was at least 50 percent.  

Moreover, Dr. Cooper explained that the Veteran's last consistent work occurred in 1984 and ended due to his back injury.  Thus, it was unknown how long he would have been able to remain at his occupation position without incident.  However, records indicate that by January 2002, he had a history of depressed mood, irritability, and significant sleep disturbance.  His evaluation in August 2002 indicated that he was living alone and preferred to "stay to himself."  Additionally, based on his historical data and his tendency to maintain jobs for only a few months at a time, it was likely ("more likely than not") that his typical pattern of argumentativeness and irritability/hostility would have resulted in the termination of any occupational position, just as it had in prior experiences.  Thus, based solely on his psychological symptoms, it was likely ("more likely than not") that the Veteran had certainly been unable to maintain substantially gainful employment since the time period prior to August 2002.

In an October 2014 affidavit, the Veteran reported that although he was awarded an increased (70 percent) rating for his PTSD from June 8, 2005, his symptoms did not worsen on that day.  Rather, the severity of his symptoms had remained the same since at least August 5, 2002.  Since 2002, and even before that time, he experienced frequent panic attacks (as often as 3 or 4 times per week) and had consistently suffered from short-term memory impairment.  He was unable to maintain effective personal relationships since at least 2002 in that he had not really had close continual contact with anyone and preferred to be alone.  He had consistently suffered from severe depression as part his PTSD and had found it difficult to motivate himself to perform many basic tasks of daily life, such as getting out of bed and showering.  He had suffered from auditory hallucinations (specifically hearing voices) since 2002 and even before that time.  Also, his PTSD had prevented him from working since 1984 because he was unable to interact successfully with co-workers or supervisors and had problems following orders.

In October 2014, vocational consultant C. Barchi, M.Ed., CDMS reviewed the Veteran's claims file and directly assessed his vocational employability via teleconference.  She noted that the May 1986 SSA decision alluded to the Veteran's history of high blood pressure and nerves, but that these two conditions were deemed to be well controlled and to be posing "no problems either individually or in combination with one another."  The direct vocational assessment of the Veteran, however, revealed that he did have problems with "nerves" (i.e. emotional problems) at the time of his application for SSA benefits, but that they did not seem to be as pressing and disabling as his very recent back-related issues.  Also, he was unaware at the time that his emotional issues might be related to earlier underlying combat-related trauma.  This was a common theme in most of the vocational consultant's vocational assessments of combat-related Vietnam veterans (i.e., they typically do not link their present emotional shortcomings to their earlier, youthful battlefield experience until they reach their fifties).  With respect to the Veteran's pre-1984 psychological problems, he reportedly had many disagreements with most supervisors at his various jobs, he did not get along well with co-workers due to anger and irritability issues, he had been fired at least once for insubordination, and he never held a job longer than two years.  At times, he simply quit and walked off a job.

C. Barchi further explained that the Veteran reported that he had not worked in any substantial capacity since December 1984.  While his low back injury was the proximate and chief reason he stopped working at that time, he had come to understand over the years that he has significant emotional problems stemming from his traumatic combat experiences in Vietnam.  At the time of the May 1986 SSA decision, the SSA was aware of the Veteran having problems with his "nerves," but it was not thought that they were disabling, and certainly not as disabling as the Veteran's contemporary low back problems.

Moreover, the Veteran's work record was nil from December 1984 through the present and it was not felt that his absence from the work force during those years resulted from his unwillingness to work and help support his family or that he was unable to work due to his 1984 back injury.  Rather, the Veteran's non-participation in the work force for the previous 30 years had more to do with his emotional inability to adjust and cope with usual civilian life, especially maintaining gainful employment and self-support.  The SSA deemed the Veteran to be totally disabled at age 38 due solely to a low back problem, effective December 1984.  Prior to 1984, he worked primarily as a truck driver and warehouse worker, but he had problems adjusting to working with others (even though his work required only minimal interaction with others) and he never held a job for more than a year or two.  He did not know in 1984 that what he experienced in combat in Vietnam was directly affecting his ability to work and cope with civilian life.  This lack of self-awareness was typical of many combat veterans and C. Barchi had observed on many occasions that such veterans do not "catch on" as to why they are so moody and unreliable until much later, typically when they are in their fifties.  The Veteran's case is similar in that he did not start questioning his (later diagnosed") PTSD until 2002, when he was 56 years old.

Overall, C. Barchi concluded that the Veteran's problem of poor adjustment to work and working with others (both prior to 1984 as well as in the decades following) was related to his underlying "delayed onset" PTSD.  Given his service medals for bravery and gallantry, it was not thought that his post-discharge occupational problems were caused by fear of work or unwillingness to sustain effort.  Certainly his back injury of December 1984 sidelined him from employment at a very young age, but given the medical/functional capacity information noted above and C. Barchi's experience with assessing many such combat veterans, Dr. Barchi felt that the Veteran's chief issue was his inability to cope with civilian life in general (work, marriage, parenting, financial responsibility, daily living activities, etc.) after his early combat experiences and trauma.  He himself slowly became more cognizant of this over the years in which he never worked.  The overwhelming majority of the psychiatric and psychological opinions in the Veteran's file and his own credible, consistent reporting since 2002 underscore his total unemployability during the previous 30 years.  The sum total of the Veteran's PTSD symptoms, in and of themselves, likely ("as likely as not") precluded his ability to secure and follow a substantially gainful occupation after August 5, 2002 at the latest or after December 28, 1984 at the earliest (that is when he stopped working altogether).  The sum total of these limitations effectively preclude the Veteran's ability to perform any employment, including even simple, unskilled, sedentary jobs.

In May 2016, G.A. Belle, Ph.D. interviewed the Veteran and reviewed his claims file and opined that it was likely ("at least as likely as not") that a 50 percent rating from 2002 to 2005 did not accurately represent the severity of his PTSD for that time period.  Dr. Belle reasoned that the Veteran's psychiatric symptoms had been severe since at least August 2002 and clearly began to manifest in service after experiencing stressors.  Also, his occupational and social functioning had been adversely impacted by his psychiatric symptoms, with deficiencies in most areas, including work, family relations, judgment, thinking, and mood since at least 2002.  The Veteran reported in his October 2014 affidavit that he had been unable to maintain effective personal relationships since at least 2002.  He did not keep in close continual contact with anyone and preferred to be alone.  He also reported that since 2002, and even before that time, he had experienced frequent panic attacks (as often as 3 to 4 times per week).  He had not worked since 1984 and this was partly due to his PTSD.  During the June 2005 VA examination, the Veteran reported that his PTSD affected him at work because he did not want to take orders and he had trouble with his co-workers and supervisors.  He was eventually fired from his job for missing work too often.  Also, treatment notes from 2004 document the Veteran's isolation tendencies and the fact that he did not like to be around people.  These treatment notes also consistently document sleep difficulties and nightmares.

Dr. Belle also opined that it was likely ("at least as likely as not") that the Veteran's psychiatric disability rendered him unable to secure and follow substantially gainful employment and that this impairment dated back to 1984 when he was last gainfully employed, and certainly from at least 2002 when his psychiatric symptoms were severe and resulted in limitation in occupational and social functioning in most areas.  This opinion was based on the fact that the Veteran's hostility, irritability, anger, paranoia, suspiciousness, need to isolate, depression, poor concentration, memory deficits, and interpersonal struggles would make it very difficult to get along with co-workers and supervisors.  His VA records detailed numerous instances in which he reported having problems with co-workers and supervisors which often resulted in arguments and physical altercations.  Also, his insomnia would cause daytime fatigue and make it difficult to complete work tasks in a timely and acceptable manner.

A. Higher Initial Rating

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 38 C.F.R. §§ 4.125, 4.130.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411 according to the General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the GAF scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267.  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  Id.

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).
The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

Initially, the Board notes that in addition to PTSD, the Veteran has also been diagnosed as having non service-connected depression during the claim period. However, where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  In this case, there is no evidence to clearly distinguish the symptoms of the Veteran's service-connected PTSD from his non service-connected depression.  Thus, the Board will attribute all of the Veteran's psychiatric symptoms to PTSD for the purposes of assessing the severity of that disability.  Id.  

The above evidence reflects that during the period from August 5, 2002 to June 7, 2005, the symptoms of the Veteran's service-connected PTSD more closely approximated the criteria for a 50 percent rating under DC 9411.  For example, there is evidence of impairment in the areas of thinking and mood during this period in that the Veteran experienced symptoms such as nightmares, intrusive thoughts, occasional auditory hallucinations, poor anger management skills, irritability, depression, and anxiety.  There is no evidence of any involvement in school during this period, however, and there was no significant impairment of judgement in that the Veteran's judgment was consistently reported as being good/fair.  

With respect to impairment of work and family relations and some of the Veteran's other reported psychiatric symptoms (including memory impairment) during the period from August 5, 2002 to June 7, 2005, the Veteran is certainly competent to report the symptoms of his psychiatric disability (such as memory impairment) and their impact upon his work and family relations, but his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Veteran has reported that prior to the end of his employment in December 1984, he experienced problems at work due to his psychiatric disability in terms of difficulty interacting with supervisors and co-workers and following orders.  He has reported that his prior marriages ended due to his irritability, anger, and other problems.  Also, he indicated in his October 2014 affidavit that he was unable to maintain effective personal relationships since at least 2002 in that he had not really had close continual contact with anyone and preferred to be alone and that he had consistently experienced short-term memory impairment since at least 2002.  These reports are somewhat inconsistent, however, with information that he specifically provided during the period from August 5, 2002 to June 7, 2005, with the objective clinical findings during that period, and with evidence in the file dated prior to that period (particularly his SSA disability records).  

Specifically, despite the fact that the Veteran reported during the March 1986 hearing that he was prevented from performing his prior employment due to his back disability, his inability to get along with people, and his nerves, the initial February 1985 denial of SSA disability benefits and the accompanying Form SSA-4268-U4 indicate that he reported that his inability to work was due solely to his back injury.  He was awarded SSA disability benefits in May 1986 only on the basis of status post herniated nucleus pulposis and the SSA decision specified that he reported to SSA that his "nerves" were well controlled.  The VA treatment records dated from August 2002 to May 2005 only reflect that the Veteran had been unable to work since 1984 due to a back injury.  During the June 2005 VA examination, he initially indicated that his last job ended because he "got sick."  However, he then indicated that his PTSD symptoms did affect him at work because he did not want to take orders and had trouble with co-workers and supervisors and that he "got fired because [he] was missing work."  Overall, the Veteran has provided inconsistent statements as to the impact of his psychiatric symptoms on his prior employment and as to the nature of how that employment ended.  His more recent reports are not consistent with the information provided to the SSA at the time of his claims following his loss of employment in December 1984.

As for family relations, with the exception of the single notation in the September 2003 VA social work initial assessment note that the Veteran was estranged from most of his family, the evidence dated during the period from August 5, 2002 to June 7, 2005 does not reflect any significant impairment of family relations during this period due to his psychiatric disability.  Although the Veteran lived alone and consistently reported social isolation, the treatment records during this period otherwise indicate that his relationship with his family was "fair," that he had a "supportive family," and that he was "doing well."  He was close with his stepdaughter and saw her almost every week and his relationships with his other daughters was impaired more by the fact that one daughter lived in Puerto Rico and that there was disagreement with the other daughter "due to financial issues."  He was "somewhat close" to his siblings, he occasionally played dominoes with his brother, and his brother checked on him a few times per month.  Moreover, at the time of the September 2004 VA mental health evaluation, he had a girlfriend who he saw 2 to 3 times per week.  Such evidence is not consistent with the Veteran's assertion that he was unable to "maintain effective personal relationships since at least 2002" and had not "kept in close continual contact" with anyone.

Furthermore, despite the fact that the Veteran reported in his October 2014 affidavit that he had consistently suffered from short-term memory impairment since at least 2002, his memory was found to be intact during all objective VA evaluations conducted during the period August 2002 to May 2005.  In light of the above-noted inconsistencies in the information provided by the Veteran concerning the impact of his psychiatric symptoms on his work and family relations and the absence of any memory impairment during objective clinical examinations during the period from August 5, 2002 to June 7, 2005, the Board finds that his reports as to impairments of work, family relations, and memory due to his service-connected PTSD are not credible.

The October 2014 and May 2016 opinions from C. Barchi and Dr. Belle are both of limited probative value to the extent that they address the severity of the Veteran's psychiatric disability during the period from August 5, 2002 to June 7, 2005 and the extent to which his employment was impacted by the disability during that period.  They are of limited value because they are both based, at least in part, on the Veteran's reports concerning the impairments of work, family relations, and memory due to his psychiatric disability.  As the Board has found these reports to be not credible, the October 2014 and May 2016 opinions are based upon an inaccurate history and are of limited probative value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Overall, the Board finds that the Veteran's psychiatric symptoms during the period from August 5, 2002 to June 7, 2005 may have caused some work impairment had he been employed (especially due to impaired sleep, poor communication skills, poor anger management skills, irritability, depression, anxiety, low energy levels, and social isolation).  However, there was no significant impairment of family relations during this period due to the Veteran's service-connected psychiatric disability.  Moreover, the Veteran did not experience any suicidal ideation or obsessed rituals, his speech was not found to be illogical, obscure, or irrelevant, and there was no spatial disorientation.  The Veteran has reported that he experienced panic attacks since at least 2002 and that he had found it difficult to motivate himself to perform many basic tasks of daily life (e.g. getting out of bed and showering) and there is evidence of depression.  Nevertheless, his panic attacks and depression were not so severe so as to affect his ability to function independently, appropriately, and effectively, he maintained the ability to independently perform his activities of daily living , and clinical evaluations showed the Veteran to be fully oriented and to have appropriate appearance and good hygiene.  Also, the GAF scores assigned during the period from August 5, 2002 to June 7, 2005 are indicative of only mild impairment.

There is evidence of impaired impulse control, including unprovoked irritability with periods of violence.  Specifically, the parties to the February 2016 Joint Motion explained that the Board had not previously discussed the Veteran's reports of fistfights and resulting legal trouble that he provided during the June 2005 VA examination.  While the Veteran is competent to report such behavior, there is no basis to challenge the credibility of these reports, and the reports indicate that some such behavior did occur during the period from August 5, 2002 to June 7, 2005, the Board nevertheless concludes that the Veteran did not have deficiencies in most of the areas specified in the criteria for a 70 percent rating (i.e. work, school, family relations, judgment, thinking, and mood) during this period and that the overall severity and frequency of his symptoms more closely approximated the criteria for a 50 percent rating under DC 9411.

The September 2011 opinion from Dr. Cooper that it was likely ("more likely than not") that the appropriate disability rating for the Veteran during the time period from January 2002 to June 2005 was at least 50 percent was based upon an examination of the Veteran and a review of his medical records and reported history.  Also, it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, Dr. Cooper's September 2011 opinion as to the severity of the Veteran's psychiatric disability during the period from August 5, 2002 to June 7, 2005 is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Although Dr. Cooper did not restrict the appropriate rating to 50 percent (i.e., he specified that "at least" a 50 percent rating was warranted), his opinion nonetheless supports a finding that the Veteran's symptoms of PTSD warranted a 50 percent rating, but no higher, during the period from August 5, 2002 to June 7, 2005.

Furthermore, the Veteran's symptoms were not manifested by gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, a persistent danger of hurting self or others, or disorientation to time or place.  The Veteran did report occasional auditory hallucinations at the time of the September 2004 VA mental health evaluation, but he otherwise denied hallucinations during other evaluations.  He reported in the October 2014 affidavit that he had found it difficult to motivate himself to perform many basic tasks of daily life (e.g. getting out of bed and showering), but clinical evaluations showed the Veteran to be fully oriented and to have appropriate appearance and good hygiene and there is otherwise no evidence of an inability to maintain minimal personal hygiene.  Also, he has reported some memory impairment, but all objective examinations during the period from August 5, 2002 to June 7, 2005 revealed that his memory was intact.  As explained above, the Board has determined that the Veteran's reports of memory loss during the period from August 5, 2002 to June 7, 2005 are not credible.  At the very least, however, the Veteran's occasional reports of hallucinations and some memory loss are not indicative of persistent hallucinations or memory loss for names of close relatives, own occupation, or own name.

In sum, the Veteran's mental evaluations show that he was found to have generally moderate impairment in occupational and social functioning during the period from August 5, 2002 to June 7, 2005 as evidenced by the GAFs and assessments of his level of disability.  This symptomatology is contemplated by the 50 percent disability rating and the Veteran's symptoms more closely approximated the criteria for that rating during this period.  Accordingly, the Board finds that the preponderance of the evidence is against an initial rating higher than 50 percent for PTSD at any time from August 5, 2002 to June 7, 2005.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.

B. Extraschedular Considerations

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244   (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The symptoms associated with the Veteran's psychiatric disability are contemplated by the appropriate rating criteria as set forth above.  Specifically, DC 9411 provides compensation based upon the extent to which all psychiatric symptoms result in social and occupational impairment.  The criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) .

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Veteran is only in receipt of service connection for PTSD.  Hence, a remand is not warranted for referral for extraschedular consideration on the basis of the collective impact of multiple disabilities.



C. TDIU Prior to June 8, 2005

The Veteran is only service-connected for PTSD, rated 50 percent disabling prior to June 8, 2005.  Thus, he does not meet the percentage requirements for a TDIU laid out in 38 C.F.R. § 4.16(a) during this period.  See 38 C.F.R. § 4.16(a).  In any event, VA policy is to award a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, the Board must determine whether the evidence shows that the Veteran's service-connected PTSD, alone, precluded gainful employment consistent with his education and occupational experience at any time prior to June 8, 2005.

As explained above, the Board has determined that the Veteran's reports concerning the impact of his psychiatric disability on his employment when he was employed and his reports of memory loss prior to June 8, 2005 are not credible.  The objective evidence reflects that he was employed as a delivery truck operator and warehouse worker following service.  His employment ended in December 1984 due to a back injury and he was awarded SSA disability benefits in May 1986 on the basis of status post herniated nucleus pulposis.  The SSA decision explained that the Veteran had filed his SSA disability claim on the basis of his back disability, that his "nerves" were reportedly well controlled at the time, and that he experienced severe low back pain.  

As for the specific period from August 5, 2002 (the effective date of service connection for PTSD) to June 7, 2005, the Veteran's VA treatment records reflect that his reported psychiatric symptoms included impaired sleep, "numbing feelings", nightmares, poor communication skills, poor anger management skills, irritability, intrusive thoughts of combat, depression, anxiety, low energy levels, lack of enjoyment in activities, and social isolation.  Examinations revealed that his mood was euthymic, mildly depressed, and anxious and that his affect was blunt/constricted/congruent to mood.  He did not otherwise exhibit any other abnormal behavior, he was friendly and cooperative with treatment providers, his speech was normal, he did not exhibit any overt psychotic symptoms (other than occasional auditory hallucinations), he was fully oriented, and his attention, concentration, and memory were all intact.  The GAF scores of 70 which were provided are only indicative of mild impairment (including only some difficulty in occupational functioning).  Such evidence does not support a finding that the Veteran was precluded from securing and following all substantially gainful employment due solely to his service-connected PTSD prior to June 8, 2005.

The September 2011 opinion from Dr. Cooper is of limited probative value because it is, at least in part, based upon the Veteran's reports concerning his impairments at work due to his psychiatric disability.  Since the Board has found these reports to be not credible, the September 2011 opinion is based upon an inaccurate history and is of limited probative value.  As explained above, the October 2014 and May 2016 opinions from C. Barchi and Dr. Belle are also of limited probative value for the same reason.  Boggs, 11 Vet. App. at 345; Kightly, 6 Vet. App. at 205-06; Reonal, 5 Vet. App. at 460-61.

Regardless, despite the fact that medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity (See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Overall, the Board finds that the weight of the evidence is against a finding that the Veteran's service-connected PTSD alone prevented him from securing and following all substantially gainful employment consistent with his education and occupational experience prior to June 8, 2005.  His employment initially ended due to a non service-connected back disability and although his PTSD would have likely resulted in some work impairments, the above evidence supports a finding that his PTSD alone did not result in an inability to secure and follow all substantially gainful employment prior to June 8, 2005, after which time the evidence reflects worsening of his psychiatric disability.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not for application and the claim for a TDIU prior to June 8, 2005 must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial rating higher than 50 percent, from August 5, 2002 to June 7, 2005, is denied.

Entitlement to a TDIU prior to June 8, 2005 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


